DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MICHAEL VENABLE,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-3225

                          [January 10, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case No. 10-001384CF10A.

  Michael Venable, Bristol, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.